         Case 2:21-cv-04990-FLA-GJS Document 4 Filed 06/18/21 Page 1 of 1 Page ID #:19
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Todd M. Friedman (SBN 216752)
 Adrian R. Bacon (SBN 280332)
 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 21550 Oxnard St., Suite 780
 Woodland Hills, CA 91367
 Phone: 323-306-4234
 tfriedman@toddflaw.com
 abacon@toddflaw.com
 ATTORNEY(S) FOR:    Plaintiff, DAVE VACCARO
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
DAVE VACCARO, individually and on behalf of                                   CASE NUMBER:

all others similarly situated                                                                        2:21-cv-04990
                                                              Plaintiff(s),
                                     v.
ALBERTSONS COMPANIES, INC., and DOES 1
                                                                                             CERTIFICATION AND NOTICE
through 10, inclusive
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                 DAVE VACCARO
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                CONNECTION / INTEREST
DAVE VACCARO                                                                  PLAINTIFF

ALBERTSONS COMPANIES, INC.                                                    DEFENDANT




         June 18, 2021                                     /s/ Todd M. Friedman
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff, DAVE VACCARO


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
